                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 19-05891-PSG (DFM)                                         Date: July 18, 2019
    Title   Jeffrey Thompson v. Patrick Covello, et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                        Denise Vo                                          Not Present
                       Deputy Clerk                                       Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:      (IN CHAMBERS) Order to Show Cause Why Petition Should Not Be Dismissed


       On June 28, 2019, Jeffrey Thompson (“Petitioner”) filed in the Southern District of
California a petition for writ of habeas corpus by a person in state custody under 28 U.S.C. § 2254.
See Dkt. 1 (“Petition”). On July 9, 2019, the action was transferred to the Central District of
California because the Petition challenged a judgment of conviction that was entered within the
jurisdictional boundaries of the Central District of California. See Dkt. 3.

      The Petition challenges Petitioner’s 2013 conviction in Los Angeles Superior Court for six
counts of second degree robbery, one count of discharging a firearm with gross negligence, and
one count of felony possession of a firearm. See Petition at 1, 3. In a separate petition for writ of
habeas corpus under 28 U.S.C. § 2254 filed on March 15, 2018, Petitioner challenged the same
2013 judgment of conviction. See Petition, Thompson v. Binkele, No. 18-02162-PSG (DFM)
(C.D. Cal. Mar. 15, 2018), Dkt. 1 at 2. Petitioner’s stated grounds for relief in the instant Petition
appear duplicative of the grounds raised in his 2018 petition.

       To the extent that Petitioner wishes to add claims to his 2018 petition, he should file a
motion for leave to amend the petition in Case No. 18-02162-PSG (DFM). Federal law generally
prohibits successive § 2254 habeas petitions raising the same claims and also prohibits successive
§ 2254 habeas petitions raising different claims with certain exceptions. See 28 U.S.C. § 2244(b).
Petitioner is therefore ORDERED to show cause in writing within 14 days of the date of this order
why the Court should not dismiss this action for lack of jurisdiction.



CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: dv
                                                                                             Page 1 of 1
